PinNet, J.
This action was brought to enforce a liability •against the defendant, under sec. 1113, R. S. 1878, as a stockholder in a corporation which had transacted business with the plaintiff’s intestate, and had given her its promissory note for $1,400, before one half of its capital stock had been subscribed, and before twenty per cent, thereof had been actu•ally paid in, ás prescribed by said section. The answer put in issue all the allegations of the complaint, and there was -a trial before the court without a jury. The court found that the allegations of the complaint were not sustained by the proof, and that the defendant was entitled to judgment •dismissing the plaintiff’s complaint, with costs. Judgment was perfected accordingly, from which the plaintiff appealed.
*462A bill of exceptions was settled, but it did not contain any-written exception to the finding of the court. Exceptions to the finding, to be available on appeal, must be inserted in the bill of exceptions. R. S. 1878, sec. 2875; Cramer v. Hanaford, 53 Wis. 85. Otherwise the sufficiency of the evidence to sustain the finding cannot be inquired into on appeal from the judgment. Saukville v. Grafton, 68 Wis. 192. In the absence of such exceptions, the only question for consideration will be whether the pleadings and findings warrant and support the judgment. Mead v. Chippewa Co. 41 Wis. 205 5 Wis. River Imp. Co. v. Lyons, 30 Wis. 61; Thomas v. Mitchell, 27 Wis. 414. In the absence of any proper exception to the finding, its correctness cannot be reviewed on this appeal, and the judgment of the circuit court must therefore be affirmed.
By the Cowd.— It is so ordered accordingly.